             Case 4:09-cv-05718-SBA Document 126 Filed 03/25/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT 
                           NORTHERN DISTRICT OF CALIFORNIA



 NETLIST, INC.,                                          CASE No C 09-CV-05718-SBA
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
 GOOGLE LLC,
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process: 
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                   Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
  ■ Mediation (ADR L.R. 6)
                                                                  early settlement conference with a Magistrate
   Private ADR (specify process and provider)                     Judge, you must file a Notice of Need for
                                                                   ADR Phone Conference. Do not use this
                                                                   form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5.

The parties agree to hold the ADR session by: 
   the presumptive deadline (90 days from the date of the order referring the case to ADR,
    unless otherwise ordered. ) 
  ■ other requested deadline: After intervening rights ruling.
  

 Date: March 25, 2021                                    /s/ Drew DeVoogd
                                                          Attorney for Plaintiff
 Date: March 25, 2021                                    /s/ Doris Johnson Hines
                                                         Attorney for Defendant


      IT IS SO ORDERED
      IT IS SO ORDERED WITH MODIFICATIONS:



     Date:
                                                             U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
